DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 12/27/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Hatakeyama et al. U.S. PGPUB No. 2018/0040452 discloses that the electrostatic deflector of figure 9 [0037] may introduce aberrations to an electron beam passing through the deflector [0048]. However, there is no explicit disclosure of choosing the shape and dimension of the poles of the deflector so as to minimize off-axis aberration of a charged particle beam introduced on the deflector and passing through the through-hole of the deflector.
Kato et al. U.S. PGPUB No. 2018/0005797 discloses that respective protrusions 109a of the at least two pairs of poles 109 are shaped and dimensioned to minimize an off-axis aberration of the charged particle beam being incident on the deflector and entering and passing through the through-hole of the deflector (the design of the Wien filter of Kato seeks to prevent aberration of the primary electron beam [0023] and achieves this goal by increasing the number of pole pieces [0025] and therefore Kato teaches that the shapes and dimensions of the device are intended to minimize aberrations in the filter). However, Kato discloses that the poles work as both electrodes and magnetic poles [0025] and does not disclose that the poles function exclusively as electrodes or magnetic poles, as claimed.
The prior art fails to teach or reasonably suggest, a multi-pole deflector for a charged particle beam comprising at least two pairs of poles, which comprise at least two pairs of electrodes that are not multiplexed as magnetic poles, or which comprise at least two pairs of magnetic poles that are not multiplexed as electrodes; and wherein each pole comprises a main body formed in a circular arc section, and a protrusion projecting from a radial inner side of the main body such that the poles are shaped and dimensioned to minimize an off-axis aberration of a charged particle beam incident on the deflector and passing through a through-hole encompassed by the poles.

Regarding dependent claims 3-6 and 8-18; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881